Case: 13-10427    Date Filed: 09/17/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10427
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket 1:12-cr-20643-CMA-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

VAUGHN ROLLE,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (September 17, 2013)

Before DUBINA, WILSON and HILL, Circuit Judges.

PER CURIAM:

      Sheryl J. Lowenthal, appointed counsel for Vaughn Rolle in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
              Case: 13-10427    Date Filed: 09/17/2013   Page: 2 of 2


L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rolle’s conviction and sentence

are AFFIRMED.




                                         2